DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 13-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 8/802,538 B1) in view of Miyashita et al. (US 5,297,480) and alternatively Sadaka et al. (US 2012/0252189 A1).
Regarding claim 1, Liu teaches:
A method of assembly of a first element [top substrate (200); figure2B] and a second element [bottom substrate (300)] each having a back face [see figure 2B] and an assembly surface [bonding surfaces (208, 308)] by direct bonding, at least the assembly surface of the first element comprising at least one first portion with at least one first metal part [pads (205, 305)] surrounded by at least one dielectric material [dielectric (203, 303)], said first metal part having a free surface recessed from the dielectric material at said assembly surface [see figures 4A-B], said method comprising: 
a step A) to bring the two assembly surfaces into contact without application of pressure such that direct bonding is obtained between the assembly surfaces, said step taking place at at least one first temperature, said first and second elements assemblies forming a [dielectric layers bond at contact; paragraph spanning columns 4 and 5 and figure 5], and 
a step B) taking place after step A), said step B) comprising 
B2) a step to apply a heat treatment to said stack at at least one second temperature which is higher than the first temperature [annealing between 100-400C; 5:4-15 and figure 6],   
Liu does not teach:
B1) a step to hold the back faces of the first and the second elements in position so that they are immobilized only in a direction perpendicular to the assembly surfaces of the first element and the second element and held at a fixed distance between the stack thickness - 2 nm and the stack thickness + 2 nm, and 
the back faces of the first and the second elements are held during a first phase of the heat treatment and the first and second elements are no longer held in place during a second phase of the heat treatment.
Concerning the holding and immobilizing:
Liu teaches that the annealing may happen in a vacuum; 5:16-22.
Miyashita teaches a vacuum hot press for bonding electronic articles that provides the heat for bonding via planar hot plates (10,20); front page.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Miyashita press to bond the substrates of Liu because the press can perform the annealing step in a vacuum by providing heat to each substrate.  In order to do so the top and bottom hot plates would contact their respective substrate back face to hold the 
Concerning the two phases:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to release the bonded substrates from the press once the bonding is complete to let the bonded substrates finish cooling in the air in order to allow the next batch of substrates to begin the bonding process.  In other words, the first phase is heating to bond and the second phase is air cooling.  
Alternatively, Sadaka teaches an annealing step subsequent to bonding, wherein the annealing temperature may be different than the bonding temperature and the bonded substrates are heated in the same bonding chamber or another; 0064-0065 and figure 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the annealing step of Sadaka on the substrates in order to promote/induce microstructural changes in the copper.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the annealing could happen in the same location as the bonding; i.e. both steps happen in the press, or they could happen in different locations as taught by Sadaka.  In the case of different locations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the annealing in a furnace since this would free up the press and allow batches of bonded substrates to be annealed simultaneously.  
Regarding claim 2, Liu does not teach:

However, holding within the Miyashita press/hotplates as noted above would meet this limitation since the assembly is held in direct contact with the hot plates.  
Regarding claim 3, Liu teaches:
in which the assembly surface of the second element comprises at least one second portion having a second metal part surrounded by at least one dielectric material, said second metal part having a free surface recessed from the dielectric material at said assembly surface, and in which contact is made during step A) so as to align the first metal part of the first element and the second metal part of the second element [see figures 4-5].
Regarding claim 4, Liu does not teach:
in which during step B1 and the first phase of B2, the stack is placed in a holding device with two planar members positioned in plane arrangement with the back faces of the first and second elements, respectively, the distance separating the members being between the stack thickness - 2 nm and the stack thickness + 2 nm.
However, holding within the Miyashita press as noted above would meet this limitation since the assembly is held in direct contact with the hot plates.
Regarding claim 6, Liu teaches:
in which the respective recess of the surfaces of the first and second metal parts from the surface of dielectric material is less than or equal to 20 nm [260-20 angstroms; 5:23-57].
Regarding claim 7, Liu teaches:
[room temperature; 6:10-11] and atmospheric pressure [since there is no mention of any pressure one of ordinary skill in the art would not have any taught reason to alter the atmospheric pressure].
Regarding claim 8, Liu teaches:
in which the at least one second temperature in the heat treatment step is between 50°C and 400°C  [100-400°C; 5:12-13].
Liu and the claims differ in that Liu does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Liu overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Regarding claims 9 and 10, Liu does not teach:
said stack being curved, said method comprises a stack flattening step after step A) and before and/or during the heat treatment in order to eliminate said curvature, or 
in which a force of less than 3 kN is applied to the stack so as eliminate the curvature.

Regarding claim 13, Liu does not teach:
the planar members of said holding device are at least as large as a surface area of the back faces of the first and second elements.
However, Miyashita teaches the planar hot plates are larger than the substrates being bonded; figure 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use hot plates larger than the substrates in order to apply heat and pressure evenly.  
Regarding claim 14, Liu teaches:
in which the first and second metal parts are made of copper, aluminum, tungsten, or titanium, and the dielectric material is an oxide or a nitride [2:60-64].
Regarding claim 15, Liu teaches:
in which several first elements are assembled to several second elements simultaneously.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to process the elements in batches in order to speed up production.  Additionally, it would have been obvious to one of ordinary skill in the art before 
Regarding claim 16, Liu does not specifically teach:
the first and second metal parts forming electrical interconnections [since bond pads (205 and 305) are bonded together they inherently form an electrical connection because they are made of metal].
Liu does not specifically teach
in which the first and the second elements are microelectronic and/or nanoelectronic substrates.  
However, Liu does teach the process can be used on CMOS image sensors and it is well-known in the art that such sensors are considered microelectronics due to their size.   
Regarding claim 17, Liu teaches:
wherein the dielectric material is an oxide comprising one of SiO2, SiOCH and Al203 or the dielectric material is a nitride comprising Si3N4 [2:64-67].
Regarding claim 20, Liu teaches:
wherein a temperature of the first phase of the heat treatment of step B2 is equal to a temperature of the second phase of the heat treatment of step B2 [a temperature at which the bonded substrates are removed from the press, which is when the first phase ends and the second phase begins, would intrinsically be equal to a temperature of the second phase.  Additionally, the ramping up from room temperature to the final annealing temperature includes all the points in between which will intrinsically overlap some of those of the second phase.  Note that since these temperatures are claims as “a temperature” the claim is not limited to a single temperature comparison].
Regarding claim 21, Liu teaches:
wherein the at least one second temperature includes a temperature of the second phase of the heat treatment of step B2 and a temperature of the first phase of the heat treatment of step B2, wherein the temperature of the second phase of the heat treatment of step B2 is higher than ambient temperature and is lower than the temperature of the first phase of the heat treatment of step B2.
As noted in the rejection of claim 1, the air cooling of the second phase would have a temperature that meets this limitation.  
Alternatively, Sadaka teaches an annealing step subsequent to bonding, wherein the annealing temperature may be lower than the bonding temperature; 0064-0065 and figure 1.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a the second phase annealing temperature lower than the first phase bonding/annealing temperature because it is a known option minus any unexpected results. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 8/802,538 B1) in view of Miyashita et al. (US 5,297,480) and alternatively Sadaka et al. (US 2012/0252189 A1) as applied to claim 1 above, and further in view of Di Cioccio et al. (US 2012/0100657 A1).
Regarding claim 11, Liu does not teach:

Di Cioccio, the applicant, teaches direct copper bonding wherein the roughness is less than 0.5 nm RMS and the hydrophily is less than 20°; 0031 and 0062.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prepare the surfaces of Sadaka or Liu to have a roughness of less than 0.5 nm RMS and a hydrophily of less than 20° in order to achieve a reliable bond. 
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 8/802,538 B1) in view of Miyashita et al. (US 5,297,480) and alternatively Sadaka et al. (US 2012/0252189 A1) as applied to claim 1 above, and in further view of Di Cioccio et al. “An Overview of Patterned Metal/Dielectric Surface Bonding: Mechanism, Alignment and Characterization”.
Regarding claim 19, Liu does not teach:
wherein the at least one second temperature is selected as a function of a distance of the recess of the free surface of the first metal part from the dielectric material at the assembly surface at a beginning of the heat treatment.
Di Cioccio, the applicant, teaches hybrid bonding wherein the dishing of the copper patterns is completely removed by an annealing step of 200-400°C and the larger the dish the higher the annealing temperature; P84-P85.  At this point the examiner would like to remind the applicant of their duty of candor.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the Liu annealing temperature based on the size of the .   

Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive since there are none.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735